          Case 3:20-cv-01858-EMC Document 90 Filed 01/06/21 Page 1 of 5



 1   David P. Enzminger (SBN: 137065)
     denzminger@winston.com
 2   Louis L. Campbell (SBN: 221282)
     llcampbell@winston.com
 3   James C. Lin (SBN: 271673)
     jalin@winston.com
 4   WINSTON & STRAWN LLP
     275 Middlefield Rd., Suite 205
 5   Menlo Park, CA 94025
     Telephone:    (650) 858-6500
 6   Facsimile:    (650) 858-6550
 7   Krishnan Padmanabhan (SB: 254220)
     kpadmanabhan@winston.com
 8   WINSTON & STRAWN LLP
     200 Park Avenue
 9   New York, NY 10166
     Telephone:   (212) 294-6700
10   Facsimile:   (212) 294-4700
11   Attorneys for Plaintiff,
     Cisco Systems, Inc.
12

13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16

17    CISCO SYSTEMS, INC.,                         Case No. 3:20-cv-01858-EMC
18                   Plaintiff,                    PLAINTIFF CISCO SYSTEMS, INC.’S
                                                   NOTICE OF MOTION AND MOTION FOR
19            vs.                                  LEAVE TO FILE A FIRST AMENDED
                                                   ANSWER TO ASSERT INEQUITABLE
20    CAPELLA PHOTONICS, INC.                      CONDUCT
21                   Defendant.
                                                   Assigned to: Hon. Edward M. Chen
22                                                 Date: February 11, 2021 at 1:30 pm
                                                   Courtroom: 5, 17th Floor
23

24

25          TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
26          PLEASE TAKE NOTICE THAT on Thursday, February 11, 2021 at 1:30 p.m., or as soon
27   thereafter as this matter can be heard before the Honorable Edward M. Chen, Plaintiff Cisco Systems,
28
                                                      1
                CISCO SYSTEMS, INC.’S MOTION FOR LEAVE TO FILE A FIRST AMENDED ANSWER
                                      CASE NO. 3:20-CV-01858-EMC
           Case 3:20-cv-01858-EMC Document 90 Filed 01/06/21 Page 2 of 5



 1   Inc. hereby moves the Court for an order granting leave, pursuant to Federal Rules of Civil Procedure
 2   Rule 15, to file a First Amended Answer to assert a claim of inequitable conduct against defendant
 3   Capella Photonics, Inc.
 4          This Motion is based on this Notice of Motion and Motion; and such other pleadings,
 5   documents, and arguments as the Court may consider in connection with this Motion for Leave to file
 6   the First Amended Answer. Defendant’s counsel intends to oppose this Motion. However, because
 7   leave of court to amend a pleading to assert inequitable conduct under Rule 15 is granted freely by
 8   this Court, Plaintiff hereby files this Motion.
 9

10   Dated: January 6, 2021                            WINSTON & STRAWN LLP
11                                                     By: /s/ Krishnan Padmanabhan________
                                                           Krishnan Padmanabhan
12                                                         David P. Enzminger
                                                           Louis L. Campbell
13                                                         James C. Lin
14                                                         Attorneys for Plaintiff
                                                           CISCO SYSTEMS, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                CISCO SYSTEMS, INC.’S MOTION FOR LEAVE TO FILE A FIRST AMENDED ANSWER
                                      CASE NO. 3:20-CV-01858-EMC
          Case 3:20-cv-01858-EMC Document 90 Filed 01/06/21 Page 3 of 5



 1                                                 MOTION
 2          Plaintiff, and Counterclaim Defendant Cisco Systems, Inc. (“Cisco”) respectfully moves the
 3   Court, pursuant to Federal Rule of Civil Procedure Rule 15, for an Order granting Cisco leave to file
 4   a First Amended Answer to assert a defense of inequitable conduct by Defendant Capella Photonics,
 5   Inc. (“Capella”).
 6          Rule 15(a) provides that a party may amend its pleading with the consent of the adverse
 7   parties or the court’s leave. Fed. R. Civ. P. 15(a); Keniston v. Roberts, 717 F.2d 1295, 1300 (9th Cir.
 8   1983). Leave to amend should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a);
 9   Keniston, 717 F.2d at 1300. The standard changes from freely given to “good cause” if a pretrial
10   scheduling order has been issued by the court establishing a timeframe by which parties must amend
11   their pleadings, and the parties have not amended their pleadings before the specified time in the
12   scheduling order has expired. Coleman v. Quaker Oats, Co., 232 F.3d 1271, 1294 (9th Cir. 2000).
13          Where no scheduling order detailing the time to amend pleadings has been issued, the Court
14   of Appeals for the Ninth Circuit has instructed that district courts must grant leave to amend with
15   “extreme liberality.” DCD Programs v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). Amendments
16   seeking to add claims are granted even more liberally than amendments adding parties. See Union
17   Pac. R.R. Co. v. Nev. Power Co., 950 F.2d 1429, 1432 (9th Cir. 1991). In this manner, courts freely
18   grant leave to amend to ensure that “the merits of a dispute will be heard despite defects in the form
19   or timing of pleadings.” Compression Labs v. Okla. State Univ. Educ. & Research Found., CIV 93-
20   20622 RPA, 1995 WL 241438, at *2 (N.D. Cal. April 19, 1995).
21          In determining whether amendment is appropriate, courts consider the following five factors
22   to assess whether to grant leave to amend: “(1) bad faith, (2) undue delay, (3) prejudice to the
23   opposing party, (4) futility of amendment; and (5) whether [the party] has previously amended his
24   [pleading].” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013).
25   The party opposing amendment bears the burden of showing why amendment should not be freely
26   granted. Senza-Gel Corp. v. Seiffhart, 803 F.2d 661, 666 (Fed. Cir. 1986).
27          This Court has liberally granted motions for leave to assert inequitable conduct. In Chrimar
28   Systems Inc v. Cisco Systems Inc., 2016 WL 1623922 (N.D. Cal. 2016), this Court granted the
                                                        3
               CISCO SYSTEMS, INC.’S MOTION FOR LEAVE TO FILE A FIRST AMENDED ANSWER
                                     CASE NO. 3:20-CV-01858-EMC
           Case 3:20-cv-01858-EMC Document 90 Filed 01/06/21 Page 4 of 5



 1   defendant’s leave to amend to assert inequitable conduct based on the plaintiff’s failure to name an
 2   alleged omitted inventor even after the close of fact discovery. Id. at *2-4. “Absent prejudice, or a
 3   strong showing of any of the remaining … factors, there exists a presumption under Rule 15(a) in
 4   favor of granting leave to amend.” Id. at *2. Similarly, in Trimble Navigation Ltd. v. RHS, Inc., 2007
 5   WL 2727164 (N.D. Cal. 2007), this Court held that good cause existed to permit the accused
 6   infringer to amend its answer to assert inequitable conduct allegations even after the deadline to
 7   amend pleadings had passed. Id. at *11. “[T]he court does not find that this shortened preparation
 8   time would be unfairly prejudicial to plaintiff. This is particularly so since, while some additional
 9   and expedited discovery may be required, it is necessarily limited only to plaintiff’s failure to
10   disclose the relevant prior art alleged.” Id.
11          In the present action, there has been no bad faith on the part of Cisco and leave to amend
12   should be freely granted. Cisco has been diligent in bringing its motion, as it investigated the
13   possibility of the inequitable conduct defense and approached Capella, and has now proceeded to
14   files its amended pleadings before any substantial discovery is underway. In fact, Cisco gave
15   Capella ample notice that it intended to seek leave to amend its answer and the parties met and
16   conferred on the issue on October 17, 2020. Prior and during the meet and confer, Cisco conducted
17   further research and investigations into the issue, which allowed Cisco to provide Capella with
18   ample basis for this Motion and inequitable conduct defense.
19          Further, there is no prejudice to Capella, since any evidence to rebut Cisco’s allegations are
20   squarely in the possession of Capella and individuals under its control. In addition, since no
21   depositions have taken place, there are no witnesses to which Capella missed the opportunity to ask
22   relevant questions. And there is ample time left in discovery, so Capella may subpoena any parties
23   they deem relevant, or retain any expert they think appropriate on the issue of inequitable conduct,
24   such an expert in Patent Office procedures, or a technical expert to gauge the materiality of the
25   omissions alleged by Cisco. Cisco’s amendment is not futile, since it poses a merits-based defense
26   based on the publicly available information, which indicates that the Capella inventors withheld
27   material information during prosecution of their patents. And this is Cisco’s first Amended Answer,
28   and Cisco is not engaging in serial amendment of pleadings. Therefore, Cisco respectfully requests
                                                        4
                CISCO SYSTEMS, INC.’S MOTION FOR LEAVE TO FILE A FIRST AMENDED ANSWER
                                      CASE NO. 3:20-CV-01858-EMC
          Case 3:20-cv-01858-EMC Document 90 Filed 01/06/21 Page 5 of 5



 1   that the Court enter an Order granting Plaintiff leave to file this First Amended Answer to assert a
 2   claim of inequitable conduct by Capella.
 3

 4   Dated: January 6, 2021                       WINSTON & STRAWN LLP
 5                                                By: /s/ Krishnan Padmanabhan________
                                                      Krishnan Padmanabhan
 6                                                    David P. Enzminger
                                                      Louis L. Campbell
 7                                                    James C. Lin
 8                                                      Attorneys for Plaintiff
                                                        CISCO SYSTEMS, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
               CISCO SYSTEMS, INC.’S MOTION FOR LEAVE TO FILE A FIRST AMENDED ANSWER
                                     CASE NO. 3:20-CV-01858-EMC
